Citation Nr: 1338953	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through March 2012, which have been considered by the RO in the April 2012 statement of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Here, the Veteran argues that his bilateral hearing loss and tinnitus was caused by hazardous noise exposure, when he was exposed to loud noises from grenades, gunfire, and explosions during training and re-qualifications on the M-14 rifle.  He also contends that during his work as a repairman, he was frequently around teletype machines.  Service treatment records show normal bilateral hearing at his enlistment examination and some degree of hearing loss in his left ear at his separation examination, with frequency levels at 500 Hertz (Hz) and 2000 Hz recorded at 25 decibels (dB) when converted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) ("threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").  In this regard, with service department examinations conducted on October 31, 1967 or earlier, the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  However the Veteran's September 1969 separation examination specifies that ASA measurements were used.  

At his February 2011 VA examination, the VA examiner found that the Veteran currently had borderline normal hearing in the right ear and a mild sensorineural hearing loss in the lower frequencies of the left ear.  The examiner also found that the Veteran had normal hearing at enlistment and separation from service.  As noise exposure hearing loss is usually found in the higher frequencies, the examiner concluded, based on his findings, that the Veteran's left ear hearing loss was not related to service.  Regarding the tinnitus, the opinion said that the tinnitus was a symptom of the left ear hearing loss and also not likely related to service.

The Board finds that the VA opinion is inadequate and requests a clarifying opinion on the etiology of the Veteran's left ear hearing loss and tinnitus.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, the absence of a hearing loss disability for VA purposes at separation does not necessarily preclude service connection.  Hensley, 5 Vet. App. 155.  The VA examiner did not address under Hensley whether the degree of left ear hearing loss, established at his separation examination, indicated that the Veteran's left hearing loss related to service.  Id.  

Also, the Board must emphasize that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating a requested opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").

As the examiner's findings regarding the Veteran's current left ear hearing loss may relate to the Veteran's claim for tinnitus, that issue should also be addressed on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, on remand, the VA examiner should provide an addendum opinion which provides clarification on the etiological cause of the Veteran's current left ear hearing loss and tinnitus, taking into consideration the entire evidentiary record, to include the two lower frequency levels recorded at 25 dB at his separation examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all outstanding relevant VA treatment records from March 2012 to the present.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  

2.  After additional relevant treatment records are obtained and associated with the claims file the RO/AMC should obtain an addendum to the February 2011 audiological examination by the same examiner or another examiner if she is not available.  The claims file, including a copy of this remand and any relevant records contained in the Virtual VA system, should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any current left ear hearing loss is etiologically related to the Veteran's period of active service?

In providing an answer to the above question, the examiner is advised that he/she must consider, in light of Hensley, that at separation, the Veteran's left ear had some degree of hearing loss, and specifically reference the threshold levels at 500 Hz and 2000 Hz once converted from ASA measurements to ISO units.  Id. at 157.  

If it is the opinion of the examiner that the Veteran's current left ear hearing loss is not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

b.  If the current left ear hearing loss is etiologically related to the Veteran's period of active service, is it at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus is proximately due to, or aggravated by (chronically worsened) the current left ear hearing loss, or otherwise related to service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries while on active duty and since that time even when not documented in his medical records.

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies).  If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answers cannot be provided. 

In providing answers to the above questions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered. 

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


